UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Year Ended December 31, 2010 Commission File Number: 0-01989 Seneca Foods Corporation Employees' Savings Plan (Full title of the Plan) Seneca Foods Corporation (Name of issuer of the securities held pursuant to the Plan) 3736 South Main Street, Marion, New York 14505 (Address of principal executive office) REQUIRED INFORMATION 1. Plan financial statements and schedules examined by an independent accountant prepared in accordance with financial reporting requirements of ERISA. See accompanying index on page 3. 2. Signature SENECA FOODS CORPORATION EMPLOYEES' SAVINGS PLAN REPORT ON AUDITS OF FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE FOR THE YEARS ENDED DECEMBER 31, 2 Bobbitt, Pittenger & Company, P.A. SENECA FOODS CORPORATION EMPLOYEES' SAVINGS PLAN CONTENTS PAGE FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS 2 STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS 3 NOTES TO FINANCIAL STATEMENTS 4 SUPPLEMENTAL SCHEDULE SCHEDULE OF ASSETS HELD AT END OF YEAR
